     Case 3:19-cv-00898 Document 96 Filed 07/23/20 Page 1 of 2 PageID #: 1799



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


DAKOTA NELSON;
BELINDA BIAFORE, individually and as
Chairperson of the West Virginia Democratic Party;
ELAINE A. HARRIS, individually and as
Chairperson of the Kanawha County Democratic Executive Committee;
WEST VIRGINIA DEMOCRATIC PARTY; and
WEST VIRGINIA HOUSE LEGISLATIVE COMMITTEE,


                                Plaintiffs,

v.                                                      CIVIL ACTION NO. 3:19-0898

MAC WARNER in his official capacity as
West Virginia Secretary of State; and
VERA MCCORMICK, in her official capacity as
Clerk of Kanawha County, West Virginia, and all
ballot commissioners for the state of West Virginia,

                                Defendants.


                                               ORDER

        Pending is defendant Secretary of State Mac Warner’s Motion to Quash the subpoena

requiring him to appear and testify at trial in this case. ECF No. 92. After considering the parties’

arguments, the Court concludes that squashing the subpoena under Federal Rule of Civil Procedure

45(d)(3)(A)(iv) is not warranted. The Secretary is a defendant in this action. All of the parties listed

him as a trial witness in their Rule 26(a)(3) disclosures. ECF No. 64. And the plaintiffs explained

that the Secretary will provide testimony relevant to his power to effectuate relief, whether relief

can be accomplished without undue burden in time for the November election, and which forms

of potential relief the Secretary finds acceptable. ECF No. 94 at 2. This testimony is relevant to
   Case 3:19-cv-00898 Document 96 Filed 07/23/20 Page 2 of 2 PageID #: 1800



the plaintiffs’ case, and the Secretary’s vague claims about needing to fulfill his duties regarding

municipal elections are insufficient to show his appearance at trial will impose an undue burden.

The Court therefore DENIES the Secretary’s Motion to Quash, ECF No. 92, and DIRECTS the

Clerk to send a copy of this Order to all counsel of record.

                                              ENTER:           July 23, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -2-
